                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

DR. JOHANNES MARKUS SIEBER and                      *      CIVIL ACTION
MINA MARGARETA SIEBER SCHNEITER
                                                    *      NO: 2:17-cv-13024
VERSUS
                                       *                   JUDGE FALLON
DELTA AIR LINES, INC., DELTA FLIGHT
AGENT KATERINE WEEMS, DELTA HEAD       *                   MAG. JUDGE ROBY
FLIGHT AGENT JANE DOE, THE JEFFERSON
PARISH SHERIFF JOSEPH P. LOPINTO, III, *
SHERIFF’S DEPUTY JESSE STEER AND
SHERIFF’S DEPUTY HARRIS                *

*      *      *       *      *       *      *       *

       MEMORANDUM IN SUPPORT OF DELTA AIR LINES, INC.’S MOTION
               TO COMPEL PLAINTIFFS’ DEPOSITIONS

       Defendant, Delta Air Lines, Inc. (“Delta”), submits this Memorandum in Support of its

Motion to Compel Plaintiffs’ Depositions.

                                         INTRODUCTION

       This action arises out of an alleged incident that occurred aboard Delta Flight 696 before

its departure from the Louis Armstrong New Orleans International Airport on November 21,

2016. In the current iteration of their pleadings, Plaintiffs, Dr. Johannes Markus Sieber and

Mina Margareta Sieber Schneiter (collectively “Plaintiffs”), assert breach of contract claims and

4th Amendment 42 U.S.C. § 1983 claims against the Delta Defendants based on allegations that

Delta’s employees conspired with Jefferson Parish Sheriff’s Deputies to have Dr. Sieber arrested

and unlawfully detained. See Plaintiffs’ Second Amended Complaint [R. Doc. 80]. The Delta
Defendants, and the Sheriff Defendants, deny any liability to Plaintiffs and dispute the fanciful

factual allegations in their pleadings.1

        On December 6, 2018, the Court issued a Scheduling Order setting various pre-trial

deadlines in this case. See Scheduling Order [R. Doc. 47]. Of particular importance to the instant

Motion, the Scheduling Order provides that “All pretrial motions, including dispositive motions

and motions in limine regarding the admissibility of expert testimony, shall be filed and served in

sufficient time to permit hearing thereon no later than October 10, 2019.” See id. at pg. 2

(emphasis added). Pursuant to Local Rule 7.2, the actual deadline for filing any dispositive and

Daubert motions in this case is September 25, 2019. Given the amount of discovery that needs to

be completed in advance of that deadline, and the importance of Plaintiffs’ testimony to the

merits-related issues in this case, counsel for defendants began requesting available dates for

Plaintiffs’ depositions back in early February.

        On February 12, 2019, counsel for the Sheriff Defendants sent an email to Plaintiffs’

counsel discussing the deficiencies in Plaintiffs’ written discovery responses and requesting

“several dates when you can produce your clients for depositions in the near future.” See Exhibit

A, Email From Counsel for Sheriff Defendants Dated 2/12/19. Plaintiffs’ counsel ignored that

request completely.

        On March 25, 2019, counsel for the Delta Defendants sent another email to Plaintiffs’

counsel requesting “some dates in April and May for the depositions of Dr. Sieber and Mrs.

Sieber in New Orleans.” See Exhibit B, Email From Counsel for Delta Defendants Dated

3/25/19.   Plaintiffs’ counsel actually responded to that email but not with the requested

deposition dates. See Exhibit C, Email From Counsel for Plaintiffs Dated 3/25/2019. Instead,

1
    Additionally, the Delta Defendants asserted a claim under 42 U.S.C. § 1988(b)-(c) for all attorney’s
    fees and expert fees incurred to defend against Dr. Sieber’s frivolous 28 U.S.C. § 1920 claim.


                                                   2
Plaintiffs’ counsel proposed that the Plaintiffs’ depositions be conducted outside New Orleans

because “the thought of returning to New Orleans” could cause the Plaintiffs emotional distress.

See id. Plaintiffs’ counsel suggested Gulfport, Mississippi as an alternative location for the

Plaintiffs’ depositions and advised that he would “have to consider a motion” on the issue if the

defendants were unwilling to travel. See id. In a phone call soon thereafter, Plaintiffs’ counsel

advised that he would report back after researching the issue.

       After another week went by with no response, on April 4, 2019, undersigned counsel for

Delta again requested the Plaintiffs’ available deposition dates over the next few months. See

Exhibit D, Email From Counsel for Delta Defendants Dated 4/4/2019.            Plaintiffs’ counsel

responded to that email with accusations that Delta was somehow delaying discovery and by

requesting that Delta tender its own witnesses for depositions “at the same time as the Plaintiffs

in New Orleans.” See Exhibit E, Email from Counsel for Plaintiffs Dated 4/4/2019. Notably,

however, Plaintiffs’ counsel again failed to provide any specific dates on which their clients

could be deposed. See id. Later that afternoon, undersigned counsel received a call from

Plaintiffs’ counsel who advised that he would attempt to get in touch with his clients to obtain

deposition dates but doing so may take a few days because they are retired and travel frequently.

Plaintiffs’ counsel followed up that call with an email to undersigned counsel stating that

“[O]nce I am able to reach Dr. and Mrs. Sieber, I will get back with you to more specifically

discuss deposition dates. I presume that this will be in the next few days.” See Exhibit F, Second

Email From Counsel for Plaintiffs Dated 4/4/2019.

       After several more days passed with no update, on April 8, 2019, undersigned counsel

sent another email to Plaintiffs’ counsel requesting Plaintiffs’ deposition availabilities. See

Exhibit G, Email From Counsel for Delta Defendants Dated 4/8/2019. Late that afternoon,




                                                3
Plaintiffs’ counsel called undersigned counsel and advised that his clients are now wholly

refusing to submit to depositions in New Orleans. Despite previously requesting that Plaintiffs’

depositions be conducted in Gulfport, Mississippi, Plaintiffs’ counsel represented that Mrs.

Sieber has a heart condition that prevents her from flying on an airplane. Plaintiffs’ counsel also

claimed that Dr. Sieber cannot fly to New Orleans for his deposition because he is Mrs. Sieber’s

“primary caregiver.” Lastly, Plaintiffs’ counsel advised that his co-counsel had already

researched federal case law addressing similar circumstances, which supports their clients’

refusal to travel to the forum where they chose to file suit for depositions.

       On April 9, 2019, Plaintiffs’ counsel spoke again with undersigned counsel over the

phone and reaffirmed Plaintiffs’ position that neither of them would voluntarily travel to the

United States for depositions in this case. Interestingly, during that call, Plaintiffs’ counsel

accused Delta’s employees of lying about the facts surrounding the incident and threatening to

pursue perjury charges against those individuals after the conclusion of this case. Since that

conversation, Plaintiffs’ counsel has bombarded undersigned counsel with numerous emails

demanding that Delta voluntarily provide citations to case law supporting its request that the

Plaintiffs be deposed in New Orleans and produce documents that have already been requested in

recently-issued written discovery.

       In sum, after months of delaying and refusing to respond to numerous requests for their

deposition availabilities, Plaintiffs have still not provided the defendants with their deposition

availabilities, and are now refusing to submit to a deposition in New Orleans entirely. As

discussed below, these circumstances justify the granting of this Motion to Compel and issuance

of the Order requested below.




                                                  4
                                     LAW & ARGUMENT

       Federal Rule of Civil Procedure 26 establishes the permissible scope of discovery in this

case and provides that “[p]arties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense …” See FED. R. CIV. P. 26(b)(1). Rule 30 addresses

depositions by oral examination and states that “[a] party may, by oral questions, depose any

person, including a party, without leave of court,” except under certain circumstances not present

in the case at bar. See FED. R. CIV. P. 30(a)(1). Although Rule 30 does not state with particularity

where a party’s depositions must take place, numerous federal courts have interpreted its

language and a jurisprudential rule on this issue.

       This Court, as well as most every other district court across the country, has recognized

that “[a]s a general rule, a plaintiff will be required to make himself available for examination in

the forum in which suit was brought.” Birkland v. Courtyards Guest House, 2011 WL 4738649,

at *2 (E.D. La. Oct. 7, 2011) (Roby, J.). To that end, “absent a specific showing of hardship tied

to an individual's circumstances, a general order requiring that the deposition of an out-of-town

plaintiff be taken telephonically is not warranted.” Id. The logic behind this rule is well known:

“The ability to observe a party as he or she answers deposition questions is an important aspect

of discovery which the Court will not modify except in cases of extreme hardship.” Id.; see also

In re Outsidewall Tire Litig., 2010 WL 1849035, at *3 (E.D. Va. May 4, 2010) (“[The] courts

ordinarily presume that a plaintiff may be deposed in the judicial district where the action was

brought, inasmuch as the plaintiff, in selecting the forum, has effectively consented to

participation in legal proceedings there. This presumption is not irrebuttable, but to overcome it,

a foreign plaintiff must persuasively demonstrate that requiring him to travel to the forum district




                                                 5
for his deposition would, for physical or financial reasons, be practically impossible, or that it

would be otherwise fundamentally unfair.”).

       The following subsections address the merits of this Motion as it pertains to the

defendants’ requests for Dr. Sieber’s deposition and Mrs. Sieber’s deposition.

I.     MOTION TO COMPEL DR. SIEBER’S DEPOSITION

       Dr. Sieber has no legitimate reason his refusal to submit to a deposition in New Orleans.

The fact that his wife may, or may not, have some medical condition that prevents her from

flying on an airplane is no justification for Dr. Sieber’s refusal to appear for a deposition in the

forum. Accepting this rationale as a sufficient exception to the general rule that plaintiffs must

make themselves available for depositions in the place where they chose to file suit would

require defendants to travel to take a non-forum plaintiff’s deposition in every case involving a

plaintiff with a family member who is ill.

       Additionally, Plaintiffs’ counsel have no legitimate reason for their refusal to respond to

defendants’ requests for dates on which Dr. Sieber is available for a deposition. Defendants need

to depose Dr. Sieber to learn the specific details and facts supporting the allegations in his

pleadings and to conduct further discovery regarding those facts and allegations before the

dispositive motion deadline. Plaintiffs’ counsel’s apparent efforts to delay such a critical

deposition from taking place is an abuse of the discovery process and may ultimately impede

defendants’ ability to complete discovery, designate experts, and otherwise prepare for trial.

Given that less than six months remain until the Scheduling Order’s deadline for filing

dispositive motions, defendants should be allowed to take Dr. Sieber’s deposition as soon as

possible. Accordingly, Delta requests that the Court issue an Order compelling Dr. Sieber to

appear for a deposition in New Orleans on a date to be determined by the Court.




                                                 6
II.      MOTION TO COMPEL MRS. SIEBER’S DEPOSITION

         Mrs. Sieber’s refusal to appear in New Orleans for her deposition is less straightforward.

Both the facts of this case and the circumstances surrounding the correspondence discussed

above raise serious questions regarding the legitimacy of Mrs. Sieber’s claim that she is

medically prohibited from flying on an airplane. Mrs. Sieber indisputably had no medical

problem that precluded her from flying to the United States less than three years ago when the

incident occurred. Moreover, Mrs. Sieber’s supposed medical condition is the second different

reason Plaintiffs’ counsel has given to defendants in an effort to avoid having Plaintiffs’

depositions take place in New Orleans. After providing defendants the first reason—the

supposed emotional distress Plaintiffs will sustain by having to fly into the New Orleans

airport—Plaintiffs’ counsel advised that he would conduct some research and “consider a

motion” on the issue of deposition location. At that time, Plaintiffs’ counsel requested that

defendants agree to depose Mrs. Sieber and her husband in Gulfport, Mississippi, which would

require the same trans-Atlantic flight as a deposition in New Orleans. Plaintiffs’ counsel has also

cited Plaintiffs’ busy travel schedule as a reason for the months of delays in providing defendants

Plaintiffs’ available deposition dates. If Mrs. Sieber is medically fit to get onto a plane to take a

vacation, there is no reason defendants should have to travel to depose her outside her chosen

forum.

         Given these and other questions regarding the legitimacy of Plaintiffs’ counsel’s recent

claim that Mrs. Sieber is medically unfit to fly to New Orleans, the Court should issue an Order

compelling Mrs. Sieber to produce to defendants and the Court within seven (7) days: (i) a

complete and certified copy of all medical records from the past five (5) years reflecting her

treatment with the specific doctor(s) that supposedly told her she is medically unfit to fly on an




                                                 7
airplane, (ii) a sworn declaration or affidavit signed by said doctor stating with particularity the

specific medical condition that precludes her from traveling on an airplane and the date on which

that condition was first diagnosed, (iii) a copy of the medical degree and medical license of said

doctor(s), and (iv) a list of every flight she has taken between the November 21, 2016 incident in

this case and the present.     Each of these categories of documents is needed to assess the

legitimacy of Mrs. Siebers’ alleged medical condition and its affect, or lack thereof, on her

ability to travel to New Orleans. See Rifkin v. U.S. Lines Co., 177 F. Supp. 875 (S.D. N.Y. 1959)

(deeming an affidavit by plaintiff's attorney and an unsworn statement by her physician

indicating that plaintiff was unable to travel due to her infirmities insufficient to vacate

defendant’s notice to take her deposition in the forum); see also Birkland v. Courtyards Guest

House, CIV.A. 11-0349, 2011 WL 4738649, at *2 (E.D. La. Oct. 7, 2011) (“[A]bsent a specific

showing of hardship tied to an individual's circumstances, a general order requiring that the

deposition of an out-of-town plaintiff be taken telephonically is not warranted.”).

       Lastly, Delta respectfully submits that the Court should not delay the ordering of Dr.

Sieber’s deposition during the time it takes Mrs. Sieber to produce the above-requested

documents, or the time it takes the Court and parties to review those documents and assess the

legitimacy of Mrs. Sieber’s alleged inability to fly on an airplane. Dr. Sieber’s testimony is

critically important in this case and will likely provide the only support for Plaintiffs’ allegations

and claims. As such, Delta requests the ability to depose Dr. Sieber as soon as practicable

without any further delays.

                                          CONCLUSION

       For each of the foregoing reasons, the Court should grant Delta’s Motion to Compel

Plaintiffs’ Depositions and enter an Order granting the relief requested above.




                                                  8
                                                     Respectfully submitted,

                                                     /s/ Bradley J. Schwab
                                                     KENNETH H. LABORDE (No. 8067)
                                                     BRADLEY J. SCHWAB (No. 35312)
                                                     GIEGER, LABORDE & LAPEROUSE, LLC
                                                     701 Poydras Street, Suite 4800
                                                     New Orleans, Louisiana 70139
                                                     Telephone:    (504) 561-0400
                                                     Facsimile:    (504) 561-1011
                                                     Email: klaborde@glllaw.com
                                                            bschwab@glllaw.com
                                                     ATTORNEYS FOR DELTA AIR LINES,
                                                     INC.




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been forwarded to all counsel

of record via the Court’s electronic case filing system on April 12, 2019.


                                                     /s/ Bradley J. Schwab
                                                     BRADLEY J. SCHWAB




                                                 9
